IN THE UNITED STATES COURT OF APPEALS

        FOR THE FIFTH CIRCUIT
                   _______________

                     m 00-30362
                   _______________




              PORT SHIP SERVICE, INC.,

                                        Plaintiff-Appellant-
                                        Cross-Appellee,

                        VERSUS


                   WARREN B MT,
          HER ENGINES, TACKLE, ETC., IN REM;
         PROGRESSIVE BARGE LINES, INC.;
           TIG INSURANCE COMPANY,

                                        Defendants-Appellees-
                                        Cross-Appellants,

                UNIDENTIFIED PARTY,

                                        Defendant-Appellee.



             _________________________

       Appeal from the United States District Court
          for the Eastern District of Louisiana
            _________________________
                     June 11, 2001
Before SMITH, DUHÉ, and WIENER,
  Circuit Judges.

PER CURIAM:*


    In this lawsuit resulting from an allision,
liability has been conceded, so the appeal
raises only issues regarding the amount of
damage. After a bench trial, the district court
found that plaintiff Port Ship Service, Inc., had
unreasonably failed to minimize its damages;
the court reduced the award accordingly. The
court also depreciated only 50% of the repair
costs, reasoning that part of the repairs were
made using parts salvaged from the existing
dock and therefore did not enhance the useful
life of those parts. Port Shi p appeals, and
defendants cross-appeal.

   We have reviewed the briefs and applicable
law and pertinent portions of the record and
have heard the arguments of counsel. We con-
clude that the district court did not err in its
findings and conclusions. The judgment is
AFFIRMED, essentially for the reasons given
by the district court.




    *
      Pursuant to 5TH CIR . R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2